  Case 18-04172         Doc 1     Filed 11/07/18   Entered 11/07/18 14:18:57      Desc Main
                                     Document      Page 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                   JOINTLY ADMINISTERED UNDER
                                                                          BKY 17-42726
                                                                              Chapter 7

 WYNIT Distribution, LLC,                                                       BKY 17-42726
 WD Navarre Distribution, LLC,                                                  BKY 17-42728
 WD Encore Software, LLC,                                                       BKY 17-42729
 WD Navarre Holdings, LLC,                                                      BKY 17-32864
 WD Navarre Digital Services, LLC,                                              BKY 17-32865
 WYNIT Holdings, Inc.,                                                          BKY 17-32866
 WD Navarre Canada, ULC,                                                        BKY 17-32867

                     Debtors.


 Nauni Manty, as chapter 7 Trustee of the                               Adv. No. 18-_________
 Bankruptcy Estates of the above-named
 debtors,

                     Plaintiff,
                                                                 COMPLAINT
 v.

 ABnote USA Inc., as successor in interest to
 Custom Card Systems Inc.,

                    Defendant.


          The plaintiff, Nauni Manty, as the chapter 7 trustee for the bankruptcy estates of the

debtors, states and alleges as follows:

          1.     This complaint seeks avoidance and recovery under 11 U.S.C. §§ 547, 550, and 551

against the defendant in the approximate amount of $13,395.75.
  Case 18-04172        Doc 1    Filed 11/07/18       Entered 11/07/18 14:18:57      Desc Main
                                   Document          Page 2 of 6


                          JURISDICTION, VENUE AND PARTIES

       2.      The debtors filed petitions commencing these cases as chapter 11 bankruptcy cases

on September 8, 2018. This adversary proceeding involves a transfer made from the debtor,

WYNIT Distribution, LLC, to the defendant.

       3.      On January 17, 2018, the bankruptcy court converted these cases to chapter 7

bankruptcies and appointed the plaintiff as chapter 7 trustee.

       4.      This complaint is filed under Fed. R. Bankr. P. 7001(1) and this court has

jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157(a) as an action

arising in or related to a case under Title 11. All matters under 28 U.S.C. §§ 1334 and 157(a) have

been referred to this court by operation of Local Rule 1070-1, adopted pursuant to the Order

Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges by the District Court on

July 27, 1984. The causes of action stated herein qualify as enumerated core claims under

28 U.S.C. §§ 157(2)(A), (F), and (O).

       5.      Venue of this adversary proceeding is proper pursuant to 28 U.S.C. § 1409.

       6.      As the appointed chapter 7 trustee, the plaintiff has standing to commence this

adversary proceeding pursuant to 11 U.S.C. §§ 547, 550 and 551.

       7.      Upon information and belief, the defendant is a Delaware corporation with a

principal place of business at 225 Rivermoor Street, Boston, Massachusetts, 02132-4905 or 3440

Sojourn Drive, Suite 220, Carrollton, Texas, 75006-2396.

       8.      The defendant does business in Minnesota.




                                                 2
  Case 18-04172        Doc 1      Filed 11/07/18       Entered 11/07/18 14:18:57     Desc Main
                                     Document          Page 3 of 6


       9.      The debtor’s records reflect that the following payment was made from the debtor’s

general operating account at Wells Fargo Bank, N.A. to the defendant:

                Date Cleared                Amount
                August 28, 2017           $13,395.75


       10.     To the extent that there were additional transfers made to the defendant, the trustee

reserves the right to supplement her request for recovery.

       11.     On and before the date it received payment from the debtor, the defendant was a

creditor of the debtor, and held a claim and a debt against the debtor arising from goods and

services provided to the debtor. Payment to the defendant by the debtor was made to pay the claim

and debt owed to the defendant.

       12.     According to the debtor’s records, the claims register and the petition, the debtor

was not paying all of its bills as they came due before, during and after the timeframe of the

transfer. This includes, but is not limited to, 340 claims that have been filed in the bankruptcy of

the debtor, which claims total $287,074,614.10.

       13.     Upon information and belief, based on the value of the debtor’s assets and liabilities

in the petition and schedules, the debtor’s liabilities exceeded the value of its assets when the

transfer was made.

       14.     The debtor’s amended schedules list assets totaling $59,604,325.43 and liabilities

totaling $177,648,045.51.

       15.     Unsecured creditors of the debtor are not expected to recover 100% of their claims

in a chapter 7 bankruptcy of the debtor. The payment to the defendant resulted in a dollar-for-

dollar reduction of the debt that the debtor owed to the defendant, which is a better result than

defendant would have realized as part of a chapter 7 distribution had the payment not been made.




                                                   3
  Case 18-04172        Doc 1     Filed 11/07/18        Entered 11/07/18 14:18:57      Desc Main
                                    Document           Page 4 of 6


         Count I: Avoidance of Payments as Avoidable Preferences Under § 547(b)

       16.     All paragraphs above are incorporated herein by reference.

       17.     Section 547(b) of the bankruptcy code permits avoidance of a transfer of: (1) the

debtor’s interest in property; (2) to or for the benefit of a creditor; (3) for or on account of an

antecedent debt owed to the debtor before the transfer was made; (4) made while the debtor is

insolvent; (5) made within 90 days before the bankruptcy filing or up to one year before the

bankruptcy filing if the creditor is an insider; (6) that enabled the creditor to receive more than it

would have had the transfer not been made and if the creditor received an ordinary distribution as

a creditor in the debtor’s chapter 7 bankruptcy.

       18.     The payment was a transfer of the debtor’s interest in property.

       19.     Before and at the time of the payment, the defendant was a creditor of the debtor.

       20.     The payment was made on account of antecedent debt owed by the debtor to the

defendant.

       21.     The payment occurred within 90 days before the debtor’s bankruptcy filing.

       22.     The debtor was insolvent at the time of the payment.

       23.     The payment enabled the defendant to receive more than it would have received if

the payment had not been made and if the defendant received payment of such debt in a chapter 7

bankruptcy case.

       24.     Therefore, the payment is avoidable as a preferential transfer under 11 U.S.C. § 547

and should be avoided.

    Count II: Preservation and Recovery of Transfers, or Money Judgment Against the
                             Defendant under §§ 550 and 551

       25.     All paragraphs above are incorporated herein by reference.




                                                   4
   Case 18-04172        Doc 1     Filed 11/07/18        Entered 11/07/18 14:18:57         Desc Main
                                     Document           Page 5 of 6


        26.     Section 550(a) of the bankruptcy code states, “to the extent that a transfer is avoided

under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may recover, for

the benefit of the estate, the property transferred, or if the court so orders, the value of the property,

from (1) the initial transferee of such transfer or the entity for whose benefit such transfer was

made; or (2) any immediate or mediate transferee of such initial transferee.”

        27.     Section 551 of the bankruptcy code provides that “any transfer avoided under

section…547…of this title…is preserved for the benefit of the estate.”

        28.     The defendant received a transfer which should be avoided.

        29.     Under 11 U.S.C. § 550, the defendant is liable as an initial transferee to the trustee

in the amount of $13,395.75.

        WHEREFORE, the plaintiff, Nauni Manty, prays for judgment against ABnote USA, Inc.

as successor in interest to Custom Card Systems Inc. as follows:

        (a)     For the avoidance and recovery of the money transfer in the minimum amount of
                the $13,395.75 received by ABnote USA, Inc. as successor in interest to Custom
                Card Systems Inc.;

        (b)     For the Trustee’s costs and disbursements herein;

        (c)     For pre- and post-judgment interest as allowed by law; and

        (d)     For such other and further relief as the court deems just and equitable.

 Dated: November 7, 2018                                MANTY & ASSOCIATES, P.A.

                                                        /e/ Christopher A. Camardello
                                                        Christopher A. Camardello (#284798)
                                                        Nauni Jo Manty (#230352)
                                                        401 Second Avenue North, Suite 400
                                                        Minneapolis, MN 55401
                                                        Telephone: (612) 465-0990

                                                        Attorneys for the chapter 7 trustee




                                                    5
  Case 18-04172       Doc 1     Filed 11/07/18       Entered 11/07/18 14:18:57     Desc Main
                                   Document          Page 6 of 6


                                       VERIFICATION

       I, Nauni Manty, trustee and plaintiff named in the complaint, declare under penalty of

perjury that the facts contained in the foregoing complaint are true and correct to the best of my

knowledge, information and belief.


Dated: November 7, 2018
                                                      Nauni Manty, Trustee




                                                 6
